DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 6,237,776 B1) in view of Lytle (US 2013/0243354 A1).
Regarding claim 1, Mogil discloses bag comprising, an outer shell formed from a water-resistant material (Col. 4; Ll. 55-59), comprising a front panel (174), a rear panel (172), a top sidewall (182), a bottom sidewall (184), a left sidewall, and a right sidewall (172/174), a pair of adjustable straps (246 as well as shoulder strap 148) coupled to the outer shell, a first closure (208) extending around a portion of the left sidewall, top sidewall, and right sidewall, wherein the first closure is configured to move from an open position to a closed position to resealably seal a first internal pocket (as shown in Fig. 3), a second closure (222) extending around a portion of the front panel, wherein the second closure is configured to move from an open position to a closed position to resealably seal a second internal pocket (220, noting it is internal to the degree that it is located within the overall outer shell of the device), the second closure further comprising, an opening extending into the second internal pocket; a closure mechanism (234).
Mogil does not specifically disclose a closure mechanism comprising a first magnetic strip having a first magnetic strip top side and a first magnetic strip bottom side, wherein the first magnetic strip top side is coupled to a first internal surface of the outer shell at a front edge of the opening and the first magnetic strip bottom side is unattached to the outer shell, and a second magnetic strip having a second magnetic strip top side and a second magnetic strip bottom side wherein the second magnetic strip top side is coupled to a second internal surface at a back edge of the opening and the second magnetic strip bottom side is unattached to the outer shell, wherein the first magnetic strip is magnetically attracted to the second magnetic strip to resealably seal the opening, wherein at least one of the first magnetic strip and the second magnetic strip is hingedly coupled at the respective front and back edges of the opening to allow the at least one of the first magnetic strip and the second magnetic strip to rotate about the respective first or second upper seams.
Lytle teaches the ability to have a waterproof bag (Fig. 2) including a closure mechanism comprising a first magnetic strip (noting an instance of 131) having a first magnetic strip top side (above 52) and a first magnetic strip bottom side, wherein the first magnetic strip top side is coupled to a first internal surface of the outer shell (133) at a first upper seam (noting the seam formed from the mid-point extending upward) at a front edge of the opening and the first magnetic strip bottom side is unattached to the outer shell (Fig. 6, noting the portion below 52), and a second magnetic strip (noting the other instance of 133) having a second magnetic strip top side and a second magnetic strip bottom side wherein the second magnetic strip top side is coupled to a second internal surface at a second upper seam (noting the seam formed from the mid-point extending upward)  at a back edge of the opening and the second magnetic strip bottom side is unattached to the outer shell (Fig. 7), wherein the first magnetic strip is magnetically attracted to the second magnetic strip to resealably seal the opening (Paragraph 0069), wherein at least one of the first magnetic strip and the second magnetic strip is hingedly coupled at the respective front and back edges of the opening to allow the at least one of the first magnetic strip and the second magnetic strip to rotate about the respective first or second upper seams, noting the lower portion of the magnetic strip (disconnected portion) is configured to rotate around the junction between the connected and unconnected portions of and the upper connected portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mogil and use the teaching of Lytle and seal the second internal pocket with a magnetic closure because such a change allow the second internal pocket to close automatically to quickly and efficiently seal the second internal pocket as well as provide a water-resistant seal as suggested by Lytle (Paragraph 0014).
Regarding claim 2, modified Mogil discloses a shoulder strap (148) but does not specifically disclose the bag is a backpack.
Lytle teaches the ability to have a waterproof bag in the form of a backpack (noting shoulder straps 42/44).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Mogil and further include straps configured such that the bag is a backpack because such a change would allow the user to carry the bag comfortably and without the need to hold the bag. One having ordinary skill in the art would recognize the ability to utilize the positive attributes of a backpack by including a known configuration of backpack straps.
Regarding claims 4, modified Mogil, and specifically Lytle discloses the first magnetic strip and the second magnetic strip are hingedly coupled at the respective front and back edges of the opening (noting the material of 133 at portion 52 acts as a living hinges).
Regarding claims 21 and 22, modified Mogil and specifically Lytle discloses the first magnetic strip includes a row of magnetic elements (noting the elements making up a single magnetized channel 137), and the first magnetic strip includes an array of magnetic elements having two rows of magnetic elements (Fig. 4, noting any two of the magnetic channels 137).

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 6,237,776 B1) in view of Lytle (US 2013/0243354 A1) as applied to claim 1 above, and further in view of Mogil (US 2007/0278234 A1)(Mogil ‘234).
Regarding claim 3, modified Mogil does not specifically disclose a flap portion extending from the second closure, the flap portion having a first fastener element, and a second fastener element coupled to the front panel of the outer shell, wherein the outer shell is configured to fold to removably couple the first fastener element to the second fastener element. 
Mogil ‘234 teaches the ability to have front compartment sealed by a second closure including a flap portion extending from the second closure, the flap portion (92) having a first fastener element, and a second fastener element coupled to the front panel of the outer shell (96), wherein the outer shell is configured to fold to removably couple the first fastener element to the second fastener element (Figs. 2g and 1a).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Mogil and use the teaching of Mogil ‘234 and include a flap extending from the second closure configured to secure the front pocket in a folded/compact condition because such a change would allow the device to be held in a more compact configuration in a situation where the front container is not needed to be filled with objects.
Regarding claim 6, modified Mogil, and specifically Mogil ‘234 demonstrates the first fastener element is configured to be removably coupled to the second fastener element by hook and loop fasteners (noting paragraph 0076 that teaches Velcro.TM.).
Regarding claim 7, modified Mogil does not specifically disclose the first fastener element and the second fastener element (96) comprise magnets.
Lytle demonstrates attachment including magnets (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Mogil and have the first fastener element and the second fastener element comprise magnets because such a change would require a mere choice of one well-known attachment device for another and would have yielded predictable results.

Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Mogil in view of Lytle fails to teach or disclose a first magnetic strip and second magnetic strip coupled to the first and second internal surface at a first and second upper seam, respectively, where at least one of the first magnetic strip and the second magnetic strip is hingedly coupled at the respective front and back edges of the opening to allow the at least one of the first magnetic strip and the second magnetic strip to rotate about the respective first or second upper seams. Examiner respectfully disagrees. Examiner notes that the Lytle reference is currently interpreted as shown below in Annotated Fig. 7, whereby a lower portion of the magnetic strip is considered to be the unconnected portion, and the upper portion of the strip is considered to be the portion that is connected to the outer shell. Further, the upper seam is considered to be the intersection between the lower portion and the upper portion. Further it is noted that when the lower portion of the magnetic strip and the corresponding portion of the shell are separated, the magnetic strip and the shell would rotate about the portion that is noted as the upper seam, assuming the upper seam were held in a fixed position.



    PNG
    media_image1.png
    386
    332
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734